J-A17037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JEFFREY S. SMITH                                IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

SUZANNE K. SMITH

                            Appellee                 No. 2674 EDA 2013


                Appeal from the Order Entered August 13, 2013
             In the Court of Common Pleas of Northampton County
                Domestic Relations at No: C0048CV2011-10230


BEFORE: GANTMAN, P.J., PANELLA, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 09, 2014

       Appellant, Jeffrey S. Smith, appeals pro se from the August 13, 2013

order directing him to pay $1,325 per month in child support1 to Appellee,

____________________________________________


1
    Our standard of review is as follows:

       When evaluating a support order, this Court may only reverse
       the trial court’s determination where the order cannot be
       sustained on any valid ground. We will not interfere with the
       broad discretion afforded the trial court absent an abuse of the
       discretion or insufficient evidence to sustain the support order.
       An abuse of discretion is not merely an error of judgment; if, in
       reaching a conclusion, the court overrides or misapplies the law,
       or the judgment exercised is shown by the record to be either
       manifestly unreasonable or the product of partiality, prejudice,
       bias or ill will, discretion has been abused. In addition, we note
       that the duty to support one’s child is absolute, and the purpose
       of child support is to promote the child’s best interests.

Krebs v. Krebs, 944 A.2d 768, 772 (Pa. Super. 2008).
J-A17037-14


Suzanne K. Smith. Also pending before this Court is Appellant’s Application

for Relief seeking modification of the trial court’s order based on the alleged

emancipation of the parties’ child. We affirm the trial court’s order and deny

Appellant’s Application for Relief.

        In his brief, Appellant argues the trial court made improper use of

wage survey in assessing Appellant’s imputed income. According to the trial

court, the information in the wage survey comes from “the Center for

Workforce Information and Analysis (CWIA) Occupational Employment

Statistics (OES) survey in cooperation with the U.S. Department of Labor’s

Bureau of Labor Statistics.” Trial Court Opinion, 11/18/13, at 10-11. The

trial   court   assigned   Appellant   the   income   of   an   experienced   sales

representative based on Appellant’s work history. The trial court imputed an

income because it found that Appellant willfully failed to obtain adequate

employment. The record supports that finding. N.T. Deposition, 5/21/13, at

61-65. We discern no error in the trial court’s decision to impute an income

to Appellant, nor do we discern any error in the trial court’s reliance on the

wage survey in support of the amount of imputed income.

        In light of our review of the parties’ briefs, the applicable law, the

certified record, and the trial court opinion, we conclude that the trial court’s

opinion adequately addresses Appellant’s assertions of error. We therefore




                                        -2-
J-A17037-14


affirm the August 13, 2013 order based on the analysis set forth in the

attached trial court’s well-reasoned opinion.2

       We deny Appellant’s Application for Relief without prejudice. Appellant

may seek appropriate relief from the trial court.

       Order    affirmed.        Application     for   Relief   denied.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/2014




____________________________________________


2
     The trial court found Appellant’s Pa.R.A.P. 1925(b) statement to be
deficient and the court urges our affirmance on that basis alone.
Nonetheless, the trial court parsed Appellant’s 1925(b) statement for
discernible assertions of error, and it addressed those assertions on the
merits. As such, we affirm on the merits rather than quash the appeal for
failure to file a proper concise statement of errors.

       We also decline Appellee’s invitation to quash this appeal based on
deficiencies in Appellant’s pro se brief. Appellee is correct in asserting that
Appellant’s brief fails to comply with many of the applicable Rules of
Appellate Procedure.      The trial court’s opinion, however, provided an
adequate basis upon which we could assess the merits of this appeal.



                                           -3-